[Cite as Cleveland Metro. Bar Assn. v. Spector, 121 Ohio St.3d 271, 2009-Ohio-1155.]




           CLEVELAND METROPOLITAN BAR ASSOCIATION v. SPECTOR.
                   [Cite as Cleveland Metro. Bar Assn. v. Spector,
                        121 Ohio St.3d 271, 2009-Ohio-1155.]
Attorney misconduct, including failing to act with diligence in representing a
        client and engaging in conduct involving dishonesty — Indefinite
        suspension.
  (No. 2008-2383 — Submitted January 21, 2009 — Decided March 19, 2009.)
    ON CERTIFIED REPORT by the Board of Commissioners on Grievances and
                    Discipline of the Supreme Court, No. 08-069.
                                 __________________
        Per Curiam.
        {¶ 1} Respondent, Robert S. Spector, Attorney Registration No.
0012657, whose last registered address is in Garfield Heights, Ohio, was admitted
to the practice of law in Ohio in 1973. His license to practice has been under
suspension since December 3, 2007, for failing to comply with attorney
registration requirements. See In re Atty. Registration Suspension of Spector, 116
Ohio St.3d 1420, 2007-Ohio-6463, 877 N.E.2d 305.
        {¶ 2} The Board of Commissioners on Grievances and Discipline has
recommended that we now indefinitely suspend respondent’s license to practice,
based on findings that he committed professional misconduct prior to his
suspension, including failing to act on a client’s behalf with reasonable diligence
and promptness, charging a clearly excessive fee, and acting dishonestly toward a
client. Moreover, respondent failed to respond during an investigation of this
misconduct. We agree that respondent violated ethical standards as found by the
board and that an indefinite suspension is appropriate.
                             SUPREME COURT OF OHIO




       {¶ 3} Relator, Cleveland Metropolitan Bar Association, charged
respondent with violations of the Rules of Professional Conduct and Rules for the
Government of the Bar.       The board attempted to serve respondent with the
complaint at the address listed on his attorney-registration record, but it was
returned as undeliverable. Respondent received notice of the complaint at a
different address, but did not answer, and relator moved for default. See Gov.Bar
R. V(6)(F). A master commissioner appointed by the board granted the motion,
making findings of fact and conclusions of law and recommending the indefinite
suspension.    The board accepted the master commissioner’s findings of
misconduct and recommendation.
                                    Misconduct
       {¶ 4} The board found that respondent violated Prof.Cond.R. 1.3
(requiring a lawyer to act with reasonable diligence and promptness in
representing a client), 1.5(a) (prohibiting a lawyer from charging or collecting an
illegal or clearly excessive fee), 1.15(d) (except in circumstances not relevant
here, requiring a lawyer to promptly deliver funds or other property that a client is
entitled to receive), and 8.4(c) (prohibiting a lawyer from engaging in conduct
involving dishonesty, fraud, deceit, or misrepresentation). We accept the board
findings that respondent committed this misconduct in his attorney-client
relationship with Crystal Szell.
       {¶ 5} Szell hired respondent in July 2007 to file a motion for relief from
a judgment entered against her for approximately $7,000. She paid him $320 and
provided original documents needed for her case. Szell called respondent some
time later to ask why the court had not yet rendered a decision. Respondent
replied that the Parma Municipal Court had lost her paperwork.
       {¶ 6} Szell then contacted the court, only to learn that respondent had
never filed a motion for relief from judgment. When she called respondent’s
office for an explanation, he returned her call and left a voicemail advising that




                                        2
                                January Term, 2009




one of his associates had failed to file the motion. Respondent then promised to
file the motion immediately but never did.
         {¶ 7} Though he failed to complete the services Szell paid him to
perform, respondent never returned any of her money. He also failed to return her
documents or deliver her case file. Szell ended up filing her own motion for relief
from judgment. The outstanding judgment against Szell has prevented her from
securing a mortgage.
         {¶ 8} Based on the evidence set forth below, the board also found that
respondent violated Prof.Cond.R. 8.1(b) (except in circumstances not relevant
here, a lawyer shall not knowingly fail to respond to a disciplinary authority’s
demand for information) and Gov.Bar R. V(4)(G) (requiring a lawyer to
cooperate during a disciplinary investigation) and VI(1)(D) (requiring a lawyer to
update his or her attorney-registration records). We accept the board’s findings
that respondent committed this misconduct.
         {¶ 9} Relator made numerous unsuccessful efforts to obtain respondent’s
response to the Szell grievance.     Though certified letters of inquiry sent to
respondent were returned unclaimed, letters of inquiry sent by regular mail were
not returned. And in January 2008, respondent acknowledged receipt of a letter
of inquiry that an investigator had hand-delivered to him. He later promised in a
telephone conversation that he would reply by an appointed deadline. He did not
do so.    Respondent further failed to update his attorney registration, which
complicated service of process in this case.
                                     Sanction
         {¶ 10} Having found the cited misconduct, we must decide the
appropriate sanction. To that end, we weigh the aggravating and mitigating
factors of respondent’s case.    See Section 10 of the Rules and Regulations
Governing Procedure on Complaints and Hearings Before the Board of




                                       3
                               SUPREME COURT OF OHIO




Commissioners on Grievances and Discipline (“BCGD Proc.Reg.”). We find
nothing to militate in favor of lenience, but there are many aggravating factors.
           {¶ 11} Respondent’s continued indifference to his duty to register as an
attorney impeded the service of the underlying complaint. His failure to respond
to investigative inquiries manifested indifference to his duty to cooperate in
disciplinary investigations. See BCGD Proc.Reg. 10(B)(1)(e). Respondent has
also failed to acknowledge the wrongfulness of his conduct or make any
restitution. See BCGD Proc.Reg. 10(B)(1)(g) and (i). Moreover, his acts and
omissions caused harm to a vulnerable client. See BCGD Proc.Reg. 10(B)(1)(h).
           {¶ 12} In Cleveland Bar Assn. v. Church, 114 Ohio St.3d 41, 2007-Ohio-
2744, 867 N.E.2d 834, we held that an indefinite suspension of a lawyer’s license
was the appropriate sanction for a lawyer who had abandoned two clients’ cases,
causing financial loss and inconvenience to those clients, and then failed to
respond during a disciplinary investigation, even after a personal request from the
investigator. Indefinite suspension is equally appropriate here because in addition
to having committed similar misconduct, respondent lied to his client regarding
the status of court proceedings. We therefore indefinitely suspend respondent
from the practice of law in Ohio.
           {¶ 13} Costs are taxed to respondent.
                                                             Judgment accordingly.
           MOYER,    C.J.,   and    PFEIFER,   LUNDBERG   STRATTON,     O’CONNOR,
O’DONNELL, LANZINGER, and CUPP, JJ., concur.
                                   __________________
           Tucker, Ellis & West, L.L.P., Frank Osborne, and Karen E. Ross, for
relator.
                              ______________________




                                          4